DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-11 are objected to because of the following informalities: 
Claim 1 recites “the bottom portion including a heat conduction wall formed of a material including a heat conductivity which is higher than heat conductivity of the housing”
Claims 2-11 are objected to for being dependent from an objected to claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4, 6, 8, 10, and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “a heat release sheet arranged between the control substrate and the heat release sheet” where it is unclear to the Examiner how the heat release sheet is arranged between the control substrate and itself. A review of the specification and the figures shows that the heat release sheet is arranged between the control substrate and the heat conduction wall. For examination purposes, the clause “a heat release sheet arranged between the control substrate and the heat release sheet” will be treated as “a heat release sheet arranged between the control substrate and the  heat conduction wall”.
Claims 4, 6, 8, 10, and 11 are rejected for being dependent from unclear and indefinite claim. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2006-257912 (Kurumi hereinafter).
Regarding claim 1, Kurumi teaches an electric pump (Figure 3) that discloses a housing (Housing 10 and 20) including a bottomed cylindrical shape having a bottom portion (Bottom of 10 where 20 fills) and an opening portion provided at an opposite side to the bottom portion (Opening for 32 to pass into); a motor rotor rotatably accommodated in the housing and including a permanent magnet (Motor rotor with magnet 31); a field coil formed integrally with the housing and configured to apply a magnetic field to the permanent magnet (Driving coil 41 per ¶ 25 of the attached translation); a pump rotor provided at an outside of the opening portion of the housing and configured to transmit fluid by being rotated by a driving force of the motor rotor (Pump rotor 32 per ¶ 22); a control substrate provided at an outside of the bottom portion of the housing and configured to control an electric current to be supplied to the field coil (Control board where 42a and 42b are mounted to); the bottom portion including a heat conduction wall formed of material including heat conductivity which is higher than heat conductivity of the housing (Body 20 per ¶ 27); the housing including a space portion in which the motor rotor is accommodated (Figure 3), the space portion being formed with a flow path configured to allow the fluid to flow into the space portion from the opening portion, and allow the fluid to flow out of the space portion from the opening portion after the fluid is in contact with an inner surface of the heat conduction wall (Figure 3 shows that fluid can exit the pump chamber by the impeller 32c and travel downwards to the interface of 20 and 70/42a per ¶ 27); and the control substrate being arranged to be positioned along an outer surface of the heat conduction wall (Evident from Figure 3).
Regarding claim 2, Kurumi’s teachings are described above in claim 1 where Kurumi would further disclose that a heat release sheet arranged between the control substrate and the heat conduction wall (Heat release sheet 70 between 20 and the control board in Figure 3 per ¶ 27-28), the heat release sheet being flexible and heat conductive (Kurumi ¶ 28 discloses the use of a rubber).
Regarding claims 3 and 4, Kurumi’s teachings are described above in claim 1 (for claim 3) and claim 2 (for claim 4) where Kurumi would further disclose that the motor rotor is rotatably supported by a shaft (Shaft 32b in Figure 3) and an end portion of the shaft is supported by a support portion (Support portion at 20b), and the support portion is formed integrally with the heat conduction wall (Evident from Figure 3).
Regarding claims 5 and 6, Kurumi’s teachings are described above in claim 1 (for claim 5) and claim 2 (for claim 6) where Kurumi would further disclose that the motor rotor is rotatably supported by a shaft formed integrally with the heat conduction wall (Shaft 32b within the holding portion 20b of the heat conduction wall 20).
Regarding claims 7, 8, 9, and 10, Kurumi’s teachings are described above in claim 1 (for claim 7), claim 2 (for claim 8), claim 3 (for claim ), and claim 4 (for claim 10) where Kurumi would further disclose that the inner surface of the heat conduction wall is provided with a protrusion-and-recess portion formed at least in a region with which the fluid is in contact (Under the broadest reasonable interpretation, the indents into 70 are recesses and the body of 70 protrudes around portions of 20 which is in contact with the fluid).
Regarding claim 11, Kurumi’s teachings are described above in claim 2 where Kurumi would further disclose that the control substrate includes a facing surface that is flat (Control board of Figure 3 is shown as flat), and the heat conduction wall includes a facing surface that is flat and faces the facing surface of the control substrate (Bottom portions of 20 that mate with 70/42a), the facing surface of the control substrate and the facing surface of the heat conduction wall are in postures in which the facing surfaces are parallel with each other, and the heat release sheet is sandwiched between the control substrate and the heat conduction wall (Evident from Figure 3).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONNOR J. TREMARCHE whose telephone number is (571)272-2175. The examiner can normally be reached Monday - Thursday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469)295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CONNOR J TREMARCHE/Primary Examiner, Art Unit 3746